Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The cited reference to Bolay et al. shows a remote server controlling configuration of a remote client. 
With respect to claim 1, the prior art does not show the limitations of “transmitting the ASF including the plurality of setup configurations to a client terminal, for enabling the client terminal to load the plurality of setup 10configurations of the ASF supported by the administrative terminal when rebooting.”
With respect to claim 6, the prior art does not show the limitations of “an administrative terminal, configured to determine an alert standard format (ASF) supported by an administrative terminal including a plurality of setup configurations, and to transmit the ASF including the plurality of setup 10configurations to the client terminal through an Internet, for enabling the client terminal to load the plurality of setup configurations of the ASF supported by the administrative terminal when rebooting.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623.  The examiner can normally be reached on M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GLENN A. AUVE/Primary Examiner, Art Unit 2185